


117 S1664 IS: Department of Veterans Affairs Post-Traumatic Stress Disorder Processing Claims Improvement Act of 2021
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1664
IN THE SENATE OF THE UNITED STATES

May 18, 2021
Ms. Klobuchar (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To require the Secretary of Veterans Affairs to take certain actions to improve the processing by the Department of Veterans Affairs of claims for disability compensation for post-traumatic stress disorder, and for other purposes.


1.Short titleThis Act may be cited as the Department of Veterans Affairs Post-Traumatic Stress Disorder Processing Claims Improvement Act of 2021. 2.Improving processing by Department of Veterans Affairs of disability claims for post-traumatic stress disorder (a)Training for claims processors who handle claims relating to post-Traumatic stress disorder (1)Update training programsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, acting through the Under Secretary for Benefits, update an ongoing, national training program for claims processors who review claims for compensation for service-connected post-traumatic stress disorder.
(2)Participation requiredBeginning on the date that is 180 days after the date of the enactment of this Act, the Secretary shall require that each claims processor described in paragraph (1) participates in the training established under paragraph (1) at least once each year beginning in the second year in which the claims processor carries out the duties of the claims processor for the Department. (3)Required elementsThe training established under paragraph (1) shall include instruction on stressor development and verification. 
(b)Standardization of training at regional officesNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary, shall standardize the training provided at regional offices of the Veterans Benefits Administration to the employees of such regional offices. (c)Formal process for conduct of annual analysis of trendsNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary, shall establish a formal process to analyze, on an annual basis, training needs based on identified processing error trends.
(d)Formal process for conduct of annual studies
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary, shall establish a formal process to conduct, on an annual basis, studies to help guide the national training program established under subsection (a)(1). (2)ElementsEach study conducted under paragraph (1) shall cover the following:
(A)Military post-traumatic stress disorder stressors. (B)Decisionmaking claims for claims processors.
(e)Annual updates to post-Traumatic stress disorder procedural guidanceNot later than 180 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary, acting through the Under Secretary, shall evaluate the guidance relating to post traumatic stress disorder to determine if updates are warranted to provide claims processors of the Department with better resources regarding best practices for claims processing, including specific guidance regarding development of claims involving compensation for service-connected posttraumatic stress disorder.  